UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7654



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus


PERCY JOE FISHER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Salisbury. William L. Osteen, Sr.,
District Judge. (CR-94-137, CA-96-905-4)


Submitted:   February 26, 1998             Decided:   March 19, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Percy Joe Fisher, Appellant Pro Se. Lisa Blue Boggs, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we deny Appellant's motion to pro-
ceed on appeal in forma pauperis and his motion for a certificate

of appealability and dismiss the appeal on the reasoning of the

district court. United States v. Fisher, Nos. CR-94-137; CA-96-905-
4 (M.D.N.C. Oct. 1, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2